TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00330-CR







Manuel Guajardo, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 84,049, HONORABLE BOB PERKINS, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for murder.  Sentence was imposed
on December 8, 2000.  There was no motion for new trial.  The deadline for perfecting appeal was
therefore January 8, 2001.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on February 9,
2001.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Yeakel and Patterson 

Dismissed for Want of Jurisdiction

Filed: June 29, 2001

Do Not Publish